EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Robert F. Scottie on January 27, 2021.
	The application has been amended as follows:

		Claim 1, line 6:		"wherein a segment of ciphertext identification header is 						located before the audio signal" has been changed to --wherein
					the audio signal comprises a segment of a ciphertext 							identification header—		

		Claim 10, line 6:	"wherein a segment of ciphertext identification header is
					located before the audio signal" has been changed to --wherein
					the audio signal comprises a segment of a ciphertext
					identification header—

		Claim 15, line 16:	"feature." has been changed to -feature, wherein after the
					mobile terminal sends out the audio signal, following steps are
					executed: enabling the mobile terminal to go into a state of 						monitoring broadcast, and enabling the mobile terminal to
					parse a received broadcast content and respond to the parsed 						broadcast content.--
Claim 17, line 16:	“claim 16” has been changed to –claim 15--

		Claim 19:    		has been cancelled.

		Claim 20, line 1:	“claim 19” has been changed to –claim 15--	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664